Case 9:19-cv-00231-RC-KFG Document 7 Filed 06/02/20 Page 1 of 1 PageID #: 30



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CLINTON WOOD                                     §

VS.                                              §                CIVIL ACTION NO. 9:19cv231

STACEY FREDIEU, ET AL.                           §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Clinton Wood, a former inmate at the Angelina County Jail, proceeding pro se,

brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed as frivolous and for failing to state a claim upon which relief

may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

                  So ORDERED and SIGNED, Jun 02, 2020.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge
